Exhibit 10.4

 

 

  WARRANT NO. 18-1008       Dated: March 12, 2018

 

 

WARRANT

 

THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THEIR EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE TRANSFERRED UNLESS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, A "NO-ACTION" LETTER FROM THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION” OR THE “SEC”) WITH RESPECT
TO SUCH TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE
COMMISSION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT
THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

 

Zero Gravity Solutions, Inc.

 

 

Zero Gravity Solutions, Inc., a corporation organized under the laws of the
State of Nevada (the “Company”), hereby certifies that, for value received from
Boies Partners, Inc. (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company up to a total of twenty thousand (20,000)
shares of the common stock, $0.001 par value per share (the “Common Stock”), of
the Company (the “Warrant Shares”), at an exercise price equal to three dollars
($3.00) per share (the “Exercise Price”). This Warrant may be exercised at any
time after issuance through and including the Fifth (5th) anniversary of its
original issuance as noted above (the “Expiration Date”), subject to the
following terms and conditions:

 

1.       Registration of Warrant. The Company shall, from time to time and
whenever requested by the Holder, register this Warrant in conformity with
records to be maintained by the Company for such purpose (the “Warrant
Register”) in the name of the Holder. The Company shall treat the registered
Holder of this Warrant as the absolute owner hereof for any and all purposes,
including the exercise hereof or any distribution to the Holder, and the Company
shall not be affected by notice to the contrary.

 

2.         Registration of Transfers and Exchanges.

 

(a)     The Company or the transfer agent shall enter or record the transfer of
all or any portion of this Warrant in the Warrant Register, upon surrender of
this Warrant to the Company at the office specified herein or pursuant to
Section 11 hereof. Upon any such registration or transfer, a new warrant to
purchase Common Stock, in substantially the form of this Warrant (any such new
warrant hereinafter referred to as a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the Holder. The acceptance of the New Warrant by the
transferee thereof shall be deemed the acceptance of such transferee of all of
the rights and obligations of a holder of a Warrant.

 

1

--------------------------------------------------------------------------------

 

 

(b)     This Warrant is exchangeable, upon the surrender hereof by the Holder to
the office of the Company specified herein or pursuant to Section 3(b) hereof
for one or more New Warrants, evidencing in the aggregate the right to purchase
the number of Warrant Shares which may then be purchased hereunder. Any such New
Warrant shall be dated as of the date of such exchange.

 

3.        Duration and Exercise of Warrants.

 

(a)     This Warrant shall be exercisable by the registered Holder on any
business day before 5:00 P.M., New York time, at any time and from time to time
on or after the date hereof to and including the Expiration Date. At 5:00 P.M.,
New York time on the Expiration Date, the portion of this Warrant not exercised
prior thereto shall be and become void and of no value. Prior to the Expiration
Date, the Company may not call or otherwise redeem this Warrant without the
prior written consent of the Holder, which consent shall be given or withheld at
the sole and absolute discretion of the Holder.

 

(b)     Subject to Section 2(b), Section 6 and Section 10 hereof, upon: (x)
surrender of this Warrant, together with the Form of Election to Purchase
attached hereto duly completed and signed, to the Company at its address for
notice set forth in Section 11 hereof; and (y) payment of the Exercise Price
multiplied by the number of Warrant Shares that the Holder intends to purchase
hereunder, in the manner provided hereunder, all as specified by the Holder in
the Form of Election to Purchase, the Company shall promptly (but in no event
later than ten (10) business days after the Date of Exercise (as defined below))
issue or cause to be issued and cause to be delivered to the Holder in such
name(s) as the Holder may designate, a certificate for the Warrant Shares
issuable upon such exercise and free of restrictive legends unless a
registration statement covering the resale of the Warrant Shares and naming the
Holder as a selling stockholder thereunder is not then effective or the Warrant
Shares are not freely transferable without volume restrictions pursuant to Rule
144(k) promulgated under the Securities Act then the Warrant Shares will bear a
Securities Act restrictive legend. Any person so designated by the Holder to
receive Warrant Shares shall be deemed to have become holder of record of such
Warrant Shares as of the Date of Exercise of this Warrant. A “Date of Exercise”
means the date on which the Company shall have received (I) this Warrant (or any
New Warrant, as applicable), together with the Form of Election to Purchase
attached hereto (or attached to such New Warrant) appropriately completed and
duly signed; and (II) payment of the Exercise Price for the number of Warrant
Shares so indicated by the holder hereof to be purchased.

 

(c)     This Warrant shall be exercisable in its entirety or, from time to time,
for a portion of the number of Warrant Shares. If less than all of the Warrant
Shares which may be purchased under this Warrant are exercised at any time, the
Company shall issue or cause to be issued, at its expense, a New Warrant
evidencing the right to purchase the remaining number of Warrant Shares for
which no exercise has been evidenced by this Warrant.

 

2

--------------------------------------------------------------------------------

 

 

4.       Piggyback Registration Rights. The Holder shall be granted certain
Piggyback Registration Rights as more fully described in that certain Piggyback
Registration Rights Agreement entered into in connection with the Offering.

 

5.       Payment of Taxes. Upon the exercise of this Warrant, the Company will
pay all documentary stamp taxes attributable to the issuance of Warrant Shares;
provided, however, that the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.

 

6.       Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and indemnity, if
requested, satisfactory to it. Applicants for a New Warrant under such
circumstances shall comply with such other reasonable regulations and procedures
and pay such other reasonable charges as the Company may prescribe.

 

7.       Reservation of Warrant Shares. The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued Common Stock, solely for the purpose of enabling it to issue Warrant
Shares upon exercise of this Warrant as herein provided, the number of Warrant
Shares which are then issuable and deliverable upon the exercise of this entire
Warrant, free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holder (taking into account the adjustments and
restrictions of Section 8 hereof). The Company covenants that all Warrant Shares
that shall be so issuable and deliverable shall, upon issuance and the payment
of the applicable Exercise Price in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and nonassessable. If the Company
does not have a sufficient amount of Common Stock authorized to reserve for the
Warrant Shares, it shall, as soon as reasonably practicable, use its best
efforts to increase the number of its authorized shares such that the Company
will have a sufficient amount of Common Stock authorized to reserve for the
Warrant Shares.

 

3

--------------------------------------------------------------------------------

 

 

8.       Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 8. Upon each such adjustment of the Exercise
Price pursuant to this Section 8, the Holder shall thereafter but prior to the
Expiration Date be entitled to purchase, at the Exercise Price resulting from
such adjustment, the number of Warrant Shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
Warrant Shares issuable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.

 

(a)     An adjustment shall be made, if the Company, at any time while this
Warrant is outstanding (i) pays a stock dividend (except scheduled dividends
paid on outstanding preferred stock as of the date hereof which contain a stated
dividend rate) or otherwise make distribution(s) on shares of its Common Stock
or on any other class of capital stock and not the Common Stock payable in
shares of Common Stock; (ii) subdivides outstanding shares of Common Stock into
a larger number of shares; or (iii) combines outstanding shares of Common Stock
into a smaller number of shares. If either (i), (ii) or (iii) above occurs, the
Exercise Price shall be multiplied by a fraction of which the numerator shall be
the number of shares of Common Stock (excluding treasury shares, if any)
outstanding before such event and of which the denominator shall be the number
of shares of Common Stock (excluding treasury shares, if any) outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision or combination, and shall
apply to successive subdivisions and combinations.

 

(b)     In case of any reclassification of the Common Stock, any consolidation
or merger of the Company with or into another entity, the sale or transfer of
all or substantially all of the assets of the Company, or any compulsory share
exchange pursuant to which the Common Stock is converted into other securities,
cash or property, then the Holder shall have the right thereafter to exercise
this Warrant only into the shares of stock and other securities and property
receivable upon or deemed to be held by holders of Common Stock following such
reclassification, consolidation, merger, sale, transfer or share exchange, and
the Holder shall be entitled upon such event to receive such amount of
securities or property equal to the amount of Warrant Shares such Holder would
have been entitled to had such Holder exercised this Warrant immediately prior
to such reclassification, consolidation, merger, sale, transfer or share
exchange. The terms of any such consolidation, merger, sale, transfer or share
exchange shall include such terms so as to continue to give to the Holder the
right to receive the securities or property set forth in this Section 8(b) upon
any exercise following any such reclassification, consolidation, merger, sale,
transfer or share exchange.

 

(c)      For the purposes of this Section 8, the following clauses shall also be
applicable:

 

(i)   Record Date. In case the Company shall take a record of the holders of its
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock or in securities convertible or
exchangeable into shares of Common Stock, or (B) to subscribe for or purchase
Common Stock or securities convertible or exchangeable into shares of Common
Stock, then such record date shall be deemed to be the date of the issue or sale
of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

4

--------------------------------------------------------------------------------

 

 

(ii)  Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.

 

(d)       All calculations under this Section 8 shall be made to the nearest
cent or the nearest 1/100th of a share, as the case may be.

 

9.        Payment of Exercise Price.

 

(a)      Cash Exercise. The Holder shall deliver to the Company at its principal
offices, with the Election to Purchase form attached hereto, duly executed by
the Holder and accompanied by payment in cash, wire transfer or by check,
payable to the order of the Company, of the aggregate Exercise Price for the
total aggregate number of Warrant Shares for which this Warrant is exercised.

 

(b)      Legend. Unless the Warrant Shares have been registered under the
Securities Act, upon exercise of any of the Warrants and the issuance of any of
the Warrant Shares, all certificates representing the Warrant Shares shall bear
on the face thereof substantially the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, OFFERED FOR SALE,
ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS REGISTERED PURSUANT TO
THE PROVISIONS OF THAT ACT OR UNLESS AN OPINION OF COUNSEL TO THE CORPORATION IS
OBTAINED STATING THAT SUCH DISPOSITION IS IN COMPLIANCE WITH AN AVAILABLE
EXEMPTION FROM SUCH REGISTRATION.

 

 

10.       Fractional Shares. The Company shall not be required to issue or cause
to be issued fractional Warrant Shares on the exercise of this Warrant. The
number of full Warrant Shares which shall be issuable upon the exercise of this
Warrant shall be computed on the basis of the aggregate number of Warrant Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 10, be issuable
on the exercise of this Warrant, the Company shall pay an amount in cash equal
to the Exercise Price multiplied by such fraction.

 

5

--------------------------------------------------------------------------------

 

 

11.       Notices. Any and all notices or other communications or deliveries
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section prior to 5:00 p.m. New York time on a business day, (ii) the business
day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile telephone number specified in this Section later
than 5:00 p.m. New York time on any date and earlier than 11:59 p.m. New York
time on such date, (iii) the business day following the date of mailing, if sent
by nationally recognized overnight courier service, or (iv) upon actual receipt
by the party to whom such notice is required to be given. The addresses for such
communications shall be:

 

If to the Company:      

 

Zero Gravity Solution, Inc.

190 NW Spanish River Boulevard

Boca Raton, Florida 33431

 

If to the Holder:     

 

Boies Partners, Inc.

2200 Corporate Blvd, NW, Suite 400

Boca Raton, Florida 33431

 

or if none listed above, to such Holder’s address as set forth in the register
maintained by the Company.

 

12.      Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further action. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.

 

13.       Miscellaneous.

 

(a)     This Warrant shall be binding on and inure to the benefit of the parties
hereto. This Warrant may be amended only in writing signed by the Company and
the Holder.

 

(b)     Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Holder any legal or equitable right,
remedy or cause under this Warrant. This Warrant shall inure to the sole and
exclusive benefit of the Company and the Holder.

 

6

--------------------------------------------------------------------------------

 

 

(c)     The headings herein are for convenience only, do not constitute a part
of this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(d)     In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(e)     The Company hereby represent and warrants to the Holder that: (i) it is
voluntarily issuing this Warrant of its own freewill, (ii) it is not issuing
this Warrant under economic duress, (iii) the terms of this Warrant are
reasonable and fair to the Company, and (iv) the Company has had independent
legal counsel of its own choosing review this Warrant, advise the Company with
respect to this Warrant, and represent the Company in connection with its
issuance of this Warrant.

 

(f)      Any capitalized term used but not defined in this Warrant shall have
the meaning ascribed to it in the Subscription Agreement.

 

(g)     This Warrant may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Warrant. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

(h)     This Warrant and the obligations of the Company hereunder shall not be
assignable by the Company.

 

14.      Disputes Under This Agreement.

 

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Nevada, without reference to such State’s conflicts of laws
principles. Any legal suit, action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby shall be instituted
exclusively in a court of competent jurisdiction located in the County of Palm
Beach, Florida. The parties hereto hereby: (i) waives any objection which they
may now have or hereafter have to the venue of any such suit, action or
proceeding, and (ii) irrevocably consents to the courts of competent
jurisdiction in the County of Palm Beach, Florida in any such suit, action or
proceeding. The parties further agree to accept and acknowledge service of any
and all process which may be served in any such suit, action or proceeding in a
court of competent jurisdiction in the County of Palm Beach, Florida and agree
that service of process upon a party mailed by certified mail to such party’s
address shall be deemed in every respect effective service of process upon such
party in any such suit, action or proceeding.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[Signature on Following Page]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

 

Zero Gravity Solutions, Inc.

 

 

 

 

 

 

By:

/s/ Harvey Kaye

 

 

 

Harvey Kaye

 

 

 

Its: Chairman

 

 

8

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF ELECTION TO PURCHASE

 

Zero Gravity Solutions, Inc.

 

Re: Intention to Exercise Right to Purchase Shares of Common Stock Under the
Warrant

 

Gentlemen:

 

In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase _________________shares of
Common Stock, $0.001 par value per share, of Zero Gravity Solutions, Inc.
encloses herewith $________ in cash, certified or official bank check(s), which
sum represents the aggregate Exercise Price for the number of shares of Common
Stock to which this Form of Election to Purchase relates, together with any
applicable taxes payable by the undersigned pursuant to the Warrant. Any
capitalized terms used but not defined in this Form of Election to Purchase
shall have the meaning ascribed to them in the accompanying Warrant.

 

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

  (Please insert SS# or FEIN #)   (Please print name and address)

 

If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant evidencing the right to purchase the shares of Common Stock not issuable
pursuant to the exercise evidenced hereby be issued in the name of and delivered
to:

  (Please print name and address)    

 

Dated: _____________, _____

Name of
Holder:                                                                      

     

Signed:                                                                                    

 

Print
Name:                                                                             

 

Title:                                                                                         

             

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

9